



Exhibit 10.24.3


SECOND AMENDMENT TO THE
BROOKDALE SENIOR LIVING INC.
ASSOCIATE STOCK PURCHASE PLAN


Pursuant to action taken by the Board of Directors of Brookdale Senior Living
Inc. under Section 9.2 of the Brookdale Senior Living Inc. Associate Stock
Purchase Plan effective as of October 1, 2008, as amended by that certain First
Amendment to Brookdale Senior Living Inc. Associate Stock Purchase Plan
effective as of December 12, 2013 (as amended, the “Plan”), the Plan is hereby
amended effective February 13, 2020 as follows:


1.    Section 6.4 is hereby amended and restated in its entirety to read as
follows:


6.4    PURCHASE OF STOCK. On an Exercise Date, all options shall be
automatically exercised, except that the options of a Participant who has
terminated employment pursuant to Section 7.1 or who has withdrawn all of his or
her contributions shall expire. The Contribution Account of each Participant
shall be used to purchase the maximum number of whole shares of Stock determined
by dividing the Exercise Price into the balance of the Participant’s
Contribution Account, subject to the limitation on options under Section 6.6(a).
Any balance remaining in a Participant’s Contribution Account as a result of the
limitation on options under Section 6.6(a) or otherwise up to one thousand
dollars ($1,000.00) shall remain in the Participant’s Contribution Account to be
used in the next Option Period along with new contributions in the next Option
Period. The balance of a Participant’s Contribution Account in excess of one
thousand dollars ($1,000.00) and the entire balance remaining of a Participant
who does not enroll for the next Option Period shall be returned to the
Participant in cash, without interest.







